Citation Nr: 0517959	
Decision Date: 06/30/05    Archive Date: 07/07/05

DOCKET NO.  96-49 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for hiatal hernia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


INTRODUCTION

The veteran served on active duty from January 1980 to May 
1984.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1995 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted the veteran's claim of 
entitlement to service connection for hiatal hernia and 
assigned a noncompensable disability rating.

The veteran appeared at a hearing held at the RO on April 9, 
1996.  A transcript of that hearing has been associated with 
the record on appeal.

It is noted that the veteran was awarded an increased 
evaluation for his service-connected hiatal hernia, from zero 
to 10 percent disabling by an April 2005 rating decision.  
Because he continues to disagree with the current rating 
assigned, the claim of an increased rating above 10 percent 
for this disability remains at issue on appeal.  See AB v. 
Brown, 6 Vet. App. 35 (1993) (a claim remains in controversy 
where less than the maximum available benefits is awarded).  
The 10 percent rating was effective from September 21, 1995, 
the effective date for the grant of service connection for 
the veteran's disability.


FINDINGS OF FACT

1.  VA has notified the veteran of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate his claim and has 
indicated which portion of that information and evidence, if 
any, is to be provided by him and which portion, if any, VA 
would attempt to obtain on his behalf.

2.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

3.  Since the effective date of the grant of service 
connection, the veteran's hiatal hernia has been manifested 
by episodes of heartburn, nausea, reflux, occasional 
regurgitation, and mild epigastric discomfort.


CONCLUSION OF LAW

The criteria for a disability rating greater than 10 percent 
for hiatal hernia have not been met at any time since the 
effective date of the grant of service connection.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.10, 4.114, Diagnostic Code 7346 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.

As discussed below, VA fulfilled its duties to inform and 
assist the veteran on this claim.  Accordingly, the Board can 
issue a final decision because all notice and duty to assist 
requirements have been fully satisfied, and the veteran is 
not prejudiced by appellate review.

A substantially complete application for the veteran's claim 
for service connection was received on September 21, 1995.  
Thereafter, in a rating decision dated in October 1995, the 
veteran's claim for service connection was granted.  The 
veteran thereafter filed a notice of disagreement with the 
initial disability rating for his hiatal hernia.  Only after 
that rating action was promulgated did VA, on July 23, 2003, 
and again on April 27, 2004, provide notice to the veteran 
regarding what information and evidence is needed to 
substantiate his claim for a higher rating, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claim.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran on July 23, 2003, and April 
27, 2004, was not given prior to the first AOJ adjudication 
of the claim, the notice was provided by VA at that time, and 
the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After that notice was provided, a rating decision, re-
adjudicating the veteran's claim, was provided to the veteran 
in April 2005.  This action essentially cured the error in the 
timing of the notice.  The veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and to respond to VA notices.  Therefore, to 
decide the appeal would not be prejudicial error to the 
veteran.

VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The letters from VA dated on July 23, 2003, 
and April 27, 2004, complied with these requirements.

Additionally, the Board notes that the July 23, 2003, and 
April 27, 2004 letters to the veteran properly notified him 
of his statutory rights.  That is, even though the July 23, 
2003 letter requested a response within 30 days and the April 
27, 2004 letter requested a response within 60 days, a 
recently enacted amendment to the VCAA clarified that the 
one-year period within which evidence may be submitted does 
not prohibit VA from making a decision on a claim before 
expiration of that time period.  38 U.S.C. §§ 5102, 5103.

As for VA's duty to assist a veteran, the veteran's service 
medical records, VA medical records, and identified private 
medical records have been obtained.  There is no indication 
that relevant (i.e., pertaining to treatment for the claimed 
disability) records exist that have not been obtained.  The 
duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  The veteran was provided VA 
examinations in August 2003 and October 2004 to evaluate the 
severity of his service-connected disability.

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  A remand or further 
development of this claim would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran in this case.  Also, VA's efforts have 
complied with the instructions contained in the February 
1998, November 2000, and January 2004 Remands from the Board.  
See Stegall v. West, 11 Vet. App. 268 (1998).  Further 
development and further expending of VA's resources is not 
warranted.  Any "error" to the veteran resulting from this 
Board decision does not affect the merits of his claim or his 
substantive rights, for the reasons discussed above, and is 
therefore harmless.  See 38 C.F.R. § 20.1102 (2004).  There 
is no reasonable possibility that further assistance to the 
veteran would substantiate his claim.  See 38 C.F.R. § 
3.159(d) (2004).


Analysis

Having determined that the duties to inform and assist the 
veteran have been fulfilled, the Board must assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley 
v. Brown, 5 Vet. App. 155, 161 (1993).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 3.102 (2004).

The Board has reviewed all of the evidence contained in the 
veteran's claim's file.  That evidence includes the veteran's 
service medical records, records of VA treatment of the 
veteran from July 1985 to July 2003, the veteran's testimony 
at an April 1996 hearing, private medical records dated from 
July to August 1995, and reports of VA examinations of the 
veteran in August 2003 and October 2004.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss in detail the 
extensive evidence obtained or submitted in this case.  The 
Board will summarize the relevant evidence where appropriate, 
and the Board's discussion below will focus on what the 
evidence shows or fails to show with regard to the veteran's 
claim.

The veteran has disagreed with the original disability rating 
assigned for his service-connected hiatal hernia.  There is a 
distinction between a claim based on disagreement with the 
original rating awarded and a claim for an increased rating.  
Fenderson v. West, 12 Vet. App. 119 (1999).  The distinction 
may be important in determining the evidence that can be used 
to decide whether the original rating on appeal was erroneous 
and in determining whether the veteran has been provided an 
appropriate Statement of the Case (SOC).  Id. at 126, 132.  
With an initial rating, the RO can assign separate disability 
ratings for separate periods of time based on the facts 
found.  Id. at 126.  With an increased rating claim, "the 
present level of disability is of primary importance."  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  This 
distinction between disagreement with the original rating 
awarded and a claim for an increased rating is important in 
terms of VA adjudicative actions.  Fenderson, 12 Vet. App. at 
132.

In an April 2005 Supplemental Statement of the Case (SSOC) 
provided to the veteran, VA evaluated all the evidence of 
record in determining the proper evaluation for the veteran's 
service-connected disability.  VA did not limit its 
consideration to only the recent medical evidence of record 
and did not, therefore, violate the principle of Fenderson.  
Indeed, at that time, VA increased the veteran's disability 
rating for his hiatal hernia from zero to 10 percent 
effective from the date of the grant of service connection.  
The veteran has been provided appropriate notice of the 
pertinent laws and regulations and has had his claim of 
disagreement with the original rating properly considered 
based on all the evidence of record.  VA complied with the 
substantive tenets of Fenderson in its adjudication of the 
veteran's claim.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 2002).  Evaluation of 
a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1, 4.2 (2004).  Because this appeal is from 
the initial rating assigned to a disability upon awarding 
service connection, the entire body of evidence is for equal 
consideration.  Consistent with the facts found, the rating 
may be higher or lower for segments of the time under review 
on appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); cf. Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994) (where an increased rating is at issue, 
the present level of the disability is the primary concern).  
Such staged ratings are not subject to the provisions of 
38 C.F.R. § 3.105(e), which generally requires notice and a 
delay in implementation when there is proposed a reduction in 
evaluation that would result in reduction of compensation 
benefits being paid.  Fenderson, 12 Vet. App. at 126.  The 
Board will consider all evidence in determining the 
appropriate evaluation for the veteran's service-connected 
disability.

It is necessary to evaluate the disability from the point of 
view of the veteran working or seeking work, 38 C.F.R. § 4.2 
(2004), and to resolve any reasonable doubt regarding the 
extent of the disability in the veteran's favor.  38 C.F.R. 
§ 4.3 (2004).  If there is a question as to which evaluation 
to apply to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2004).

Since the effective date of the grant of service connection, 
the veteran's hiatal hernia has been rated under Diagnostic 
Code 7346.  Diagnostic Code 7346 for hiatal hernia provides a 
60 percent disability rating for symptoms of pain, vomiting, 
material weight loss, and hematemesis or melena with moderate 
anemia, or other symptom combinations productive of severe 
impairment of health.  A 30 percent disability rating is 
warranted for persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.  A 10 percent disability 
rating is assigned where two or more of the symptoms required 
for a 30 percent rating are present but of less severity.  
38 C.F.R. § 4.114, Diagnostic Code 7346 (2004).

The veteran's symptoms of his hiatal hernia have been 
consistent since the effective date of the grant of service 
connection for that disability.  Those symptoms were 
described at an October 2004 VA esophagus and hiatal hernia 
examination.  The veteran reported a history of symptoms in 
service of reflux, heartburn, and difficulty swallowing 
(described as feeling as if food were stuck in his chest).  
He had been prescribed medications including Prilosec.  On 
examination, there was minimal midepigastric discomfort to 
light palpation.  The examiner diagnosed hiatal hernia.  
There was current evidence of gastroesophageal reflux on 
upper gastrointestinal x-ray series examination.  The 
veteran's active symptoms were pyrosis (heartburn), nausea, 
reflux, occasional regurgitation of food contents, and mild 
epigastric discomfort in the left abdominal quadrant.  The 
veteran denied current dysphagia, substernal arm or shoulder 
pain, vomiting, hematemesis, or melena.  He was on active 
treatment with omeprazole.  Current labs did not demonstrate 
anemia.

Thus, the veteran's hiatal hernia has been manifested by 
episodes of heartburn, nausea, reflux, occasional 
regurgitation, and mild epigastric discomfort.  There is no 
evidence that the veteran has had difficulty swallowing 
solids or liquids.  There is no evidence of substernal arm or 
shoulder pain.  There is no evidence of considerable 
impairment of the veteran's health due to his hiatal hernia.  
At the October 2004 examination, the veteran's nutritional 
health was described as O.K.  The veteran has lost weight 
since 1995, but his weight loss has not been attributed to 
his hiatal hernia.  At the October 2004 examination, the 
veteran's weight was noted to be steady.  There has been no 
evidence of anemia.  Given the above evidence, the veteran's 
disability more nearly approximates the criteria for a 10 
percent disability rating than the criteria for a 30 percent 
disability rating.  He fails to gain the next higher rating 
in this case because the evidence, including the medical 
evidence, fails to approximate persistent recurrent 
epigastric distress with dysphasia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment.  38 C.F.R. 
§ 4.7.  As such, the preponderance of the evidence is against 
an increased rating for the veteran's service-connected 
hiatal hernia at any time since the effective date of the 
initial grant of service connection.

In exceptional cases where a schedular evaluation is found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2004).  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2004).

The Board notes first that the schedular evaluations for the 
disabilities in this case are not inadequate.  Higher ratings 
are provided for impairment due to gastrointestinal 
disabilities; however, the medical evidence reflects that 
those manifestations are not present in this case.  Second, 
the Board finds no evidence of an exceptional disability 
picture in this case.  The veteran has not required any 
periods of hospitalization for his service-connected hiatal 
hernia.

It is undisputed that the appellant's service-connected 
disability has an adverse effect on his employment, but it 
bears emphasizing that the schedular rating criteria are 
designed to take such factors into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002).  "Generally, 
the degrees of disability specified [in the rating schedule] 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability."  38 
C.F.R. § 4.1 (2004).  Therefore, given the lack of evidence 
showing unusual disability not contemplated by the rating 
schedule, the Board concludes that a remand to the RO for 
referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) is not warranted.


ORDER

Entitlement to a disability rating in excess of 10 percent 
for hiatal hernia, at any time since the effective date of 
the grant of service connection, is denied.


	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


